           Case 2:21-cv-00385-GMN-BNW Document 11 Filed 04/30/21 Page 1 of 4




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    COUNSEL FOR TRANS UNION LLC
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA

13   CAMILLE P. ALTAMURA,                                 Case No. 2:21-cv-00385-GMN-BNW

14                            Plaintiff,                  JOINT MOTION AND ORDER
     v.                                                   EXTENDING DEFENDANT TRANS
15                                                        UNION LLC’S TIME TO FILE AN
     TRANS UNION LLC, and JPMORGAN
16                                                        ANSWER OR OTHERWISE
     CHASE BANK, N.A.,
                                                          RESPOND TO PLAINTIFF’S
17                             Defendants.                COMPLAINT

18                                                        (SECOND REQUEST)

19
                 Plaintiff Camille P. Altamura (“Plaintiff”) and Defendant Trans Union LLC (“Trans
20
      Union”), by and through their respective counsel, file this Joint Motion Extending Defendant
21
      Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
22
                 On March 8, 2021, Plaintiff filed her Complaint. The current deadline for Trans Union
23
      to answer or otherwise respond to Plaintiff’s Complaint is May 1, 2021. Trans Union’s counsel
24
      will need additional time to review the documents and respond to the allegations in Plaintiff’s
25
      Complaint. This Joint Motion is made in good faith and not for the purposes of delay.
26

27

28
                                                                                                         1

     4932318.1
           Case 2:21-cv-00385-GMN-BNW Document 11 Filed 04/30/21 Page 2 of 4




 1               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2    otherwise respond to Plaintiff’s Complaint up to and including May 31, 2021. This is the second

 3    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4
                                                  Quilling Selander Lownds
 5                                                Winslett & Moser, P.C.
 6
                                                  /s/ Jennifer Bergh
 7                                                Jennifer Bergh
                                                  Nevada Bar No. 14480
 8
                                                  2001 Bryan Street, Suite 1800
 9                                                Dallas, Texas 75201
                                                  (214) 560-5460
10                                                (214) 871-2111 Fax
                                                  jbergh@qslwm.com
11                                                Counsel for Trans Union LLC
12

13                                                Freedom Law Firm and Kind Law

14
                                                  /s/ Gerardo Avalos
15                                                George Haines
                                                  Nevada Bar No. 9411
16                                                Gerardo Avalos
                                                  Nevada Bar No. 15171
17                                                8985 S. Eastern Ave, Suite 350
                                                  Las Vegas, NV 89123
18                                                (702) 880-5554
                                                  (702) 385-5518 Fax
19                                                ghaines@freedomlegalteam.com
20                                                and
                                                  Michael Kind
21                                                Nevada Bar No. 13903
                                                  8860 South Maryland Parkway, Suite 106
22                                                Las Vegas, NV 89123
                                                  (702) 337-2322
23                                                (702) 329-5881 Fax
                                                  Counsel for Plaintiff
24

25
26

27

28
                                                                                                        2

     4932318.1
           Case 2:21-cv-00385-GMN-BNW Document 11 Filed 04/30/21 Page 3 of 4




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this
                       May______  day of ______________________ 2021.
                            4, 2021.
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                                                                   3

     4932318.1
